Citation Nr: 0842801	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, including as secondary to 
the service-connected disabilities of right patella 
chondromalacia and left patella chondromalacia.

2.  Entitlement to a disability rating in excess of 10 
percent for right patella chondromalacia.

3.  Entitlement to a disability rating in excess of 10 
percent for left patella chondromalacia.

4.  Entitlement to a disability rating in excess of 10 
percent for muscle hernia of the right forearm.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right radius and 
ulna.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 indicates active military service 
from November 1971 to November 1975, and prior active service 
of two years, six months and 16 days. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, continued the disability rating 
for right patella chondromalacia at 10 percent, continued the 
disability rating for left patella chondromalacia at 10 
percent, continued the disability rating for muscle hernia of 
the right forearm at 10 percent, continued the disability 
rating for residuals of a fracture of the right radius and 
ulna at 10 percent, and denied service connection for post-
traumatic stress disorder (PTSD) and for back and neck pain.  

Subsequently, in a rating decision dated in January 2003, the 
RO granted service connection for traumatic arthritis of the 
cervical spine, C4-C5, and assigned the disability a rating 
of zero percent effective July 14, 2002.  In a March 2003 
rating decision, the RO granted service connection for 
residuals of a fracture of the anterior alveolar ridge of the 
maxilla and mandible with an evaluation of zero percent 
effective April 16, 2002.  Most recently, in an August 2006 
rating decision, the RO granted service connection for PTSD 
with an evaluation of 10 percent effective June 28, 2006.  
The veteran has not appealed either the initial ratings or 
effective dates assigned for these disabilities.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  
Therefore, these issues are not before the Board. 

The veteran's claim for service connection for DDD of the 
lumbar spine is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  


FINDINGS OF FACT

1.  The veteran has extension to zero degrees and flexion to 
140 degrees in both knees.

2.  The veteran's muscle hernia of the right forearm is 
extensive, but without other injury to the muscle, tissue 
loss, adhesions, tendon damage, nerve damage, or neoplasm of 
the muscle.

3.  There is no evidence of ankylosis, deformity, angulation, 
false motion, shortening, intraarticular involvement, 
malunion, nonunion, loss of bone substance, or 
pseudoarthrosis in the veteran's right ulna and radius.  


CONCLUSIONS OF LAW

1.  The criteria a disability rating in excess of 10 percent 
for right patella chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code 5260 (2008).

2.  The criteria a disability rating in excess of 10 percent 
for left patella chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code 5260 (2008).

3.  The criteria a disability rating in excess of 10 percent 
for muscle hernia of the right forearm have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.76a, Diagnostic Code 5326 
(2008).

4.  The criteria a disability rating in excess of 10 percent 
for residuals of a fracture of the right radius and ulna have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.71a, 
Diagnostic Codes 5211-5212 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  two 
VCAA letters from the RO to the veteran dated in September 
2001 and May 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his service-
connection, secondary service-connection, and increased-
rating claims, (2) informing the veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, the May 2006 letter from the RO further advised the 
veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in April 
2002.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2001, followed by subsequent VCAA and Dingess 
notice in May 2006, the RO readjudicated the claim in an 
August 2006 SSOC.  Thus, the timing defect in the notice has 
been rectified.

However, with respect to the veteran's increased-rating 
claims, as the case here, a content error exists in that no 
VCAA notice of record was sent in compliant with the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vasquez, the Court recently held that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record that complies with the 
required elements listed above was sent.  In this regard, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  

In this vein, the veteran and his representative have 
provided statements throughout the course of the appeal 
regarding the specific symptomatology of his disabilities, 
including the intensity and frequency of pain that he 
experiences.  See, e.g., VA Form 9 dated in February 2003.  
Therefore, any content defect was cured by the actual 
knowledge of the veteran as to the symptoms required for a 
higher rating for his disabilities.  Moreover, the veteran 
was notified of the criteria for a higher rating for his 
disabilities by way of a January 2003 SOC and an August 2006 
SSOC, such that a reasonable person should have been aware of 
the criteria.  In short, the content error here does not 
affect the essential fairness of adjudication of this case, 
and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and provided the 
veteran with several VA examinations in November 2001, July 
2002, and June 2006, and sought a medical nexus opinion in 
January 2003, in connection with his claims on appeal.  The 
veteran's relevant VA treatment records also have been 
associated with the claims folder.  Further, the veteran and 
his representative have submitted statements as support of 
his claim.  The veteran also indicated in June 2006 that he 
has no more evidence to submit in substantiation of his 
claim.  Thus, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
September 2000) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Right and Left Patella Chondromalacia

The Board now turns to analysis of the veteran's claim for 
increased ratings of his right and left patella 
chondromalacia.  Historically, the veteran injured both knees  
in November 1969 during service, when the tire of an airplane 
exploded while he was changing an airplane wheel.  Post-
service, the RO initially granted service connection for 
right and left patella chondromalacia in a September 1976 
rating decision and rated the right and left patella 
chondromalacia under Diagnostic Code 5257 (other impairment 
of the knee) in direct relation to military service, with a 
10 percent disability rating for each knee.  In an April 2002 
rating decision, the veteran's bilateral knee disability was 
rated under Diagnostic Code 5260 (limitation of flexion of 
the leg), with the 10-percent rating for each knee continued.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  38 C.F.R.  § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board has reviewed VA examination reports dated in 
November 2001 and June 2006.  Based on these records, the 
Board finds that at no point has the veteran's right knee 
exhibited range of motion with flexion limited to 30 degrees 
or extension limited to 15 degrees.  See VA examination 
reports dated in November 2001 (range of motion of the right 
knee is from zero to 140 degrees) and June 2006 (range of 
motion of the right knee is from zero to 140 degrees).  
Likewise, at no point has the veteran's left knee exhibited 
range of motion with flexion limited to 30 degrees or 
extension limited to 15 degrees.  See VA examination reports 
dated in November 2001 (range of motion of the left knee is 
from zero to 140 degrees) and June 2006 (range of motion of 
the left knee is from zero to 140 degrees).     

With regard to functional loss, the Board acknowledges that 
some functional loss is present.  In that regard, the veteran 
reported to the November 2001 VA examiner that he experiences 
swelling; has pain with walking when the distance is greater 
than three or four blocks; easy fatigability, especially when 
standing for long periods of time; and occasional episodes of 
giving way.  At the June 2006 VA examination, the veteran 
complained of pain, weakness, stiffness, swelling in the 
right knee, giving way on the right knee, and fatigability in 
both knees, but denied heat, redness, locking, or lack of 
endurance.  At that time, the veteran also indicated that he 
receives no treatment for his knees.  However, the November 
2001 VA examiner found no evidence of effusion of the 
veteran's knees, and found that they were stable with varus 
and valgus stress, as well as with anterior and posterior 
stress.  The November 2001 VA examiner noted that the veteran 
had bilateral subluxated patellas, but they were minimally 
symptomatic.  The more recent June 2006 VA examination also 
revealed some mild pain with patellofemoral grind, but both 
VA examiners found that the veteran's knees have full range 
of motion.  Thus, there is no evidence to support a 
disability rating in excess of 10 percent for either knee 
based on consideration of limitation of motion with 
functional loss, as the veteran has not exhibited limited 
flexion of the leg to 45, 30, or 15 degrees in either knee, 
or limited extension of the leg to 15, 20, 30, or 45 degrees 
in either knee, even when accounting for the factors of 
functional loss.  

In essence, any functional loss present is adequately 
represented in the 10 percent ratings currently assigned for 
each knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 206.     

Based on the June 2006 and November 2001 VA examination 
reports, a rating in excess of 10 percent for each knee is 
not in order.  In this respect, other diagnostic codes for 
knee disabilities that provide a rating greater than 10 
percent are not more appropriate because the facts of the 
case do not support their application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5257 (other impairment of the knee), 
Diagnostic Code 5258 (dislocated cartilage), Diagnostic Code 
5259 (removal of semilunar cartilage), and Diagnostic Code 
5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Conceivably, the veteran could be rated under Diagnostic Code 
5261, limitation of flexion of the leg; however, neither of 
the veteran's knees exhibits flexion limited to 30 or 15 
degrees.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for both right patella chondromalacia and left 
patella chondromalacia.  38 C.F.R. § 4.3.   

Muscle Hernia of the Right Forearm

The Board now will review the evidence for the veteran's 
claim for an increased rating of his muscle hernia of the 
right forearm.  The veteran also injured his right forearm 
during the in-service incident in November 1969, as mentioned 
above.  Post-service, the RO granted service connection for 
muscle hernia of the right forearm in a September 1976 rating 
decision and rated the disability under Diagnostic Code 5326 
(extensive muscle hernia) in direct relation to military 
service, with a 10 percent disability rating for the 
disability.    

Under Diagnostic Code 5326, extensive muscle hernia, the only 
and the maximum disability rating is 10 percent when there is 
no other injury to the muscle.  Upon review of the evidence, 
the Board finds that the overall disability picture 
accurately reflects the veteran's current 10-percent 
disability rating under Diagnostic Code 5326.  38 C.F.R. § 
4.7.  Specifically, the June 2006 VA examiner found no entry 
or exit wound, tissue loss, adhesions, tendon damage, or 
nerve damage.  The veteran's muscle strength was 5/5 in his 
wrist flexors, although there was decrease in his strength 
from 5/5 to 5-/5 with repetitive use.  The muscle herniation 
was not supported by a truss or a belt, and the muscle group 
in the flexor carpi radialis could move through a normal 
range of motion.  

In this case, a 10-percent rating is the maximum evaluation 
available under Diagnostic Code 5326.  Therefore, a rating in 
excess of 10 percent may be assigned only under a different 
diagnostic code or on an extra-schedular basis.  In this 
respect, other diagnostic codes for muscular disabilities 
that provide a rating greater than 10 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.76a, Diagnostic Code 
5325 (facial muscle injury), Diagnostic Code 5327 (malignant 
neoplasm of muscle), Diagnostic Code 5328 (postoperative 
benign neoplasm of muscle), and Diagnostic Code 5329 (soft 
tissue sarcoma).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for muscle hernia of the right forearm.  38 C.F.R. § 
4.3.   

Residuals of a Fracture of the Right Radius and Ulna

As for the veteran's claim for an increased rating of 
residuals of a fracture of the right radius and ulna, the 
veteran injured his right forearm during the in-service 
incident in November 1969, as mentioned above.  The residuals 
of a fracture of the veteran's right radius and ulna are 
currently rated under Diagnostic Codes 5211-5212 (impairment 
of ulna and impairment of radius) in direct relation to 
military service, with a 10 percent disability rating for the 
disability.    

The veteran's right hand is his major, or dominant, hand.  38 
C.F.R. § 4.69.  Diagnostic Code 5211 provides for ratings 
based on impairment of the ulna.  Malunion of the ulna with 
bad alignment is rated 10 percent for the major side and 10 
percent for the minor side.  Nonunion of the ulna in the 
lower half is rated 20 percent for the major side and 20 
percent for the minor side.  Nonunion of the ulna in the 
upper half, with false movement, without loss of bone 
substance or deformity is rated 30 percent for the major side 
and 20 percent for the minor side.  Finally, nonunion of the 
ulna in the upper half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent for the major side and 30 percent for the 
minor side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5212 (impairment of radius), malunion 
of the radius with bad alignment is rated 10 percent for the 
major side and 10 percent for the minor side.  Nonunion of 
the radius in the upper half is rated 20 percent for the 
major side and 20 percent for the minor side.  Nonunion of 
the radius in the lower half, with false movement, without 
loss of bone substance or deformity is rated 30 percent for 
the major side and 20 percent for the minor side.  Finally, 
nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity is rated 40 percent for the major 
side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Upon review of the evidence, the Board finds that a 
disability rating beyond 10 percent for the major right arm 
is not warranted under Diagnostic Codes 5211 and 5212.  38 
C.F.R. § 4.7.  Specifically, the June 2006 VA examination 
report indicates that there was no evidence of deformity, 
angulation, false movement, shortening, or intraarticular 
involvement.  There was also no evidence of malunion, 
nonunion, or pseudoarthrosis.  There was mild tenderness over 
the dorsal aspect of the veteran's right forearm, but there 
was no drainage, edema, weakness, redness, or heat.  There 
was also no ankylosis.  The veteran's range of motion in the 
elbow was 15 to 140 degrees, with supination to 70 degrees 
and pronation to 90 degrees.  In essence, the veteran's 
symptomatology of the right ulna and radius is adequately 
provided for with his current 10 percent rating under 
Diagnostic Codes 5211 and 5212.  

The Board also finds that although other diagnostic codes for 
elbow and forearm disabilities provide a rating greater than 
10 percent, they are not more appropriate because the facts 
of the case do not support their application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5205 (ankylosis of the elbow), 
Diagnostic Code 5206 (limitation of flexion of the forearm), 
Diagnostic Code 5207 (limitation of extension of the 
forearm), Diagnostic Code 5208 (flexion limited to 100 
degrees and extension to 45 degrees in the forearm), 
Diagnostic Code 5209 (other impairment of the flail joint of 
the elbow), Diagnostic Code 5210 (nonunion of the radius and 
ulna, with flail false joint), and Diagnostic Code 5213 
(impairment of supination and pronation).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for residuals of a fracture of the right radius and 
ulna.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion since 
the effective date of his awards when the veteran's 
disabilities have exceeded the current ratings assigned by 
the RO.  Thus, there is no basis for further 
"staging" of his ratings.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disabilities markedly interfere 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  In fact, the veteran receives no 
treatment for his multiple disabilities at all.    


ORDER

A disability rating in excess of 10 percent for right patella 
chondromalacia is denied.

A disability rating in excess of 10 percent for left patella 
chondromalacia is denied.

A disability rating in excess of 10 percent for muscle hernia 
of the right forearm is denied.

A disability rating in excess of 10 percent for residuals of 
a fracture of the right radius and ulna is denied.


REMAND

Before addressing the merits of the veteran's claim for 
service connection for degenerative disc disease (DDD) of the 
lumbar spine, the Board finds that additional development of 
the evidence is required.

In this case, a remand is required to address the central 
issue of service connection on a direct and secondary basis 
for DDD of the lumbar spine, which is currently on appeal.  
In this respect, in September 2001, the veteran filed a claim 
for service connection for his back and neck as secondary to 
his bilateral patella chondromalacia.  In June 2006, a VA 
examination was conducted for the veteran's spine.  At that 
time, the VA examiner indicated that the veteran reported 
experiencing pain in his low back for the past 10 to 15 
years, and X-rays confirmed that the veteran has mild DDD in 
his lumbar spine.  Subsequently, on the basis that the 
veteran reported pain in his lumbar spine only in the past 10 
to 15 years, the RO denied service connection for DDD of the 
lumbar spine in an August 2006 SSOC, stating that there was 
no nexus between the veteran's lumbar spine disorder and his 
bilateral patella chondromalacia or his military service.  
However, no VA etiological opinion was ever secured as to 
whether the veteran's current lumbar spine condition was 
directly related to his in-service knee injury or to his 
military service.  In other words, although a VA opinion was 
obtained on the issue of a current lumbar spine disability, 
no VA opinion was obtained on the issue of service connection 
based on direct in-service incurrence or as secondary to the 
veteran's service-connected bilateral knee disability.  
Therefore, a remand is required for an addendum from the VA 
physician listed on the June 2006 VA examination report to 
address service connection on a direct and secondary basis 
for the current lumbar spine issue on appeal.  A VA 
examination is not necessary in order to provide this 
opinion, unless the previous VA examiner is unavailable, and 
a new examiner indicates a physical examination is necessary 
in order to adequately answer the question posed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous June 2006 VA 
examiner provide an addendum to his or her 
previous opinion, if that physician is 
still available.  Specifically, the 
physician should provide a clarification 
as to whether any of the spinal pathology 
currently manifest is at least as likely 
as not related to the service connected 
bilateral knee patella chondromalacia.  In 
other words, please indicate if the 
veteran's current lumbar condition is 
directly related to his military service 
or his service-connected bilateral knee 
disability.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the veteran's 
pertinent medical history.  Another VA 
examination is not necessary in order to 
provide this opinion, unless the previous 
VA examiner listed on the June 2006 report 
is unavailable, and a new examiner 
indicates a physical examination is 
necessary in order to adequately answer 
the question posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

2.  Upon completion of this additional 
development, readjudicate the claim for 
service connection for DDD of the lumbar 
spine, to include as secondary to the 
service-connected bilateral patella 
chondromalacia in light of any additional 
evidence secured.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


